Citation Nr: 1502681	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the veteran's claim of entitlement to service connection for a sleep disorder.  A hearing was held before the undersigned Veterans Law Judge in October 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted in this case for further development.

The Veteran has consistently reported that he has had sleep trouble since service, particularly since he felt he sustained a traumatic brain injury (TBI) from an IED which he reported happened in July 2011.  The Veteran's service treatment records show no evidence of a traumatic brain injury, but the Veteran's service treatment records are incomplete, and were formally noted to be unavailable in an August 2012 statement.  Further, although the Veteran did not participate in combat, it is possible that he was exposure to such an IED.  Finally, the Board notes that in an October 2013 VA consult note, a VA physician indicated that he felt the Veteran did have a mild TBI.  Thus, it appears that the Veteran has some sort of cognitive impairment which may be related to service.

Moreover, during the course of this appeal, the Veteran was granted service connection for PTSD, and sleep disturbance could be a part of that disability.

Finally, the Board notes that the Veteran was provided with sleep testing in April 2013, which did not find a sleep disorder, but which did find upper airway resistance syndrome, which the Veteran was denied service connection for in April 2014 RO decision, which also denied service connection for a TBI.

Thus, the Board finds there is some conflict in the record as to whether the Veteran has a sleep disorder in the first place,  or whether he has sleep symptomatology related to his service connected PTSD, or whether he has residuals of a TBI that may be causing sleep disturbances.  As such, the Board finds that the Veteran should be provided with a VA examination that more accurately assess whether the Veteran has a sleep disorder, and if so, whether it is related to service, or related to another service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any sleep disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a physician familiar with sleep disorders.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm whether the Veteran has a diagnosis of any sleep disorder, and provide an analysis as to etiology.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disability had its onset in service or is causally related to any incident of service, or is related to his service connected PTSD.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




